CRAWFORD, Judge
(concurring in part and in the result):
I concur in part and in the result. I believe the military judge erred in allowing the transcript of the victim’s pretrial investigation testimony to be given to the court members for use during their deliberations because he also allowed the Government to publish part of the same transcript to the panel by reading it. I agree that appellant was prejudiced in this case because the victim’s unrecanted testimony was before the members in a detailed, favored, and indeed duplicate form. The majority opinion applies a per se abuse-of-discretion standard when transcripts of pretrial-investigation testimony are given to court members for their use during deliberations. Contrariwise, many authorities apply an abuse-of-discretion standard based on the three factors set forth in Standard § 15-4.1(b), ABA Standards for Criminal Justice, Trial by Jury (2d ed. 1982 Supp.). See, e.g., United States v. DeCoito, 764 F.2d 690, 695 (9th Cir.1985); State v. Kraushaar, 470 N.W.2d 509, 514-16 (Minn. 1991); Ascherman v. State, 580 N.E.2d 294, 297 (Ind.App. 3 Dist.1991). The majority’s footnote-6 standard is limited to its analysis of the harmless-error rule.